Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimane et al (US 6094031, provided by applicant, hereinafter Shimane) in view of Fukushima et al (JP 2019118204 A, provided by applicant, hereinafter Fukushima).
	As to claim 1, Shimane teaches “A battery monitoring device that monitors a battery, the battery monitoring device (Col. 1, Lines 8-16) comprising: an acquisition unit configured to acquire a physical quantity indicating a state of the battery (Col. 1, Lines 32-52 discloses detection of current, temperature, and voltage by ECU; Col. 17, Lines 51-52 discloses the detection of the deterioration of battery; Col. 10. Lines 7-10; Col. 10, Line 67 to Col. 11, Line 1-4; i.e., a physical quantity indicating a state of the battery can be acquired by the ECU which functions as an acquisition unit with the aid of battery condition detecting units); a decision unit configured to decide whether or not the battery is in a first state based on the physical quantity acquired by the acquisition unit (Figures 5 & 7; Col. 8, Lines 17-21 discloses whether the battery is in normal state or the overcharge state, and when the output signal Sa is at the high level Hi, the battery cell 190 is judged to be in the overcharge state”; Col. 9, Lines 13-16; Col. 10. Lines 7-10; Col. 11, Line 45-46 discloses the diagnosis result of data is judged by the ECU; Col. 12, Line 25-49 discloses the ECU judges whether or not the battery condition detection result data represent the normal state or  overcharge state or overdischarge state; i.e., the managing ECU which functions as a decision unit decides whether or not the battery is in a first state or overcharged state); and a controller configured to control switching of a relay provided between the battery and a predetermined device connected to the battery and transition between a first mode in which the decision by the decision unit is performed (Col. 4, Lines 18-30; Col. 6, Lines 9-20; Col. 8,  Lines 20-21 discloses overcharge state of the battery; Figure 1 and Col. 14, Lines 17-20 disclose the battery set is connected to the charger 32; i.e., the CPU control the switching of a relay provided between the battery and a predetermined device connected to the battery. The comparator detects the overcharge of the battery (first mode), and the second mode in which the decision is not performed as a control mode of the battery), wherein the controller is configured to, in a case where the decision unit decides that the battery is in the first state in the first mode (Col. 8,  Lines 20-21 teaches “When the output signal Sa is at the high level Hi, the battery cell 190 is judged to be in the overcharge state”).”
	Shimane does not explicitly teach “a second mode in which the decision is not performed as a control mode of the battery; and prohibit transition from the first mode to the second mode”.
	Fukushima teaches “a second mode in which the decision is not performed as a control mode of the battery ([0049]; [0052] teaches “when the engine of the vehicle 2 is stopped (an example of the first predetermined condition), the management unit 31 puts the BMS 30 into sleep mode in order to suppress the power consumption by the BMS 30”; i.e., when the vehicle is stopped the management unit puts the BMS into sleep mode (second mode) and does not shift it to normal mode (not performed as a control mode of the battery)); and the battery is in the first state in the first mode ([0041] teaches “The relay 35 is for interrupting the current path 36 when the battery cell 21 is foreseen to be overcharged or overdischarged, or when the deep sleep mode described later is entered. The relay 35 is a latch type and is opened and closed by the management unit 31”; [0042] teaches “The management unit 31 estimates the charge state (SOC: State Of Charge) of the battery cell 21, and if overcharge or overdischarge is predicted, the relay 35 is opened to protect the battery cell 21 from overcharge or overdischarge”; i.e., while monitoring the state of battery (the first state), the battery cell 190 is judged to be in the overcharge state (the first mode)).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukushima into Shimane. This combination would provide improvement in properly managing the power storage element.

	As to claim 2, the combination of Shimane and Fukushima teaches the claimed limitations as discussed in Claim 1.
	Shimane teaches “wherein the first state is a state in which a current that flows into the battery is equal to or greater than a first threshold value, a voltage of the battery is equal to or greater than a second threshold value, or a state of charge of the battery is equal to or greater than a third threshold value (Figure 5 and Col. 8, Line 10- 21 disclose when the battery cell voltage Vcell exceeds Vcell = 1.3 V, the output signal of the comparator 61 for detecting the overcharge is inverted from the low level Lo to the high level Hi, and when the output signal Sa is at the high level Hi, the battery
cell 190 is judged to be in the overcharge state; i.e., when the voltage of the battery is equal to or greater than a second threshold value, the battery is in overcharge state (the first state). As the voltage value increase, the current value would be increased according to the Ohm’s Law).” 

	As to claim 3, the combination of Shimane and Fukushima teaches the claimed limitations as discussed in Claim 1.
	Shimane teaches “further comprising a diagnosis unit configured to diagnose an abnormality of the battery based on the physical quantity acquired by the acquisition unit, wherein the controller is configured to, in a case where diagnosis by the diagnosis unit is completed and the decision unit decides that the battery is not in the first state (Col. 8, Line 56-61 teaches “the battery condition detecting unit 20 is judged to be in the normal State when the output signal Sa is at the high level Hi, while the battery condition-detecting unit 20 is judged to be out of order (in the abnormal state) when the output signal Sa is at the low level Lo”; i.e., when the battery is in the normal state, the battery is not overcharged (not in the first state)).”
	Shimane does not explicitly teach “the battery is not in the first state in the first mode, perform switching from the first mode to the second mode”.
	Fukushima teaches “the battery is not in the first state in the first mode ([0010]; [0052] teaches “When the engine of the vehicle 2 is stopped, the battery cell 21 is not charged. Therefore, when the engine of the vehicle 2 is stopped (an example of the first predetermined condition), the management unit 31 puts the BMS 30 into sleep mode in order to suppress the power consumption by the BMS 30”; i.e., when the engine of the vehicle is stopped, the battery cell is not charged, and therefore, cannot be overcharged (the first state). The management unit also puts the BMS into sleep mode (not in the first mode) when the engine of the vehicle is stopped); perform switching from the first mode to the second mode ([0041] teaches “The relay 35 is for interrupting the current path 36 when the battery cell 21 is foreseen to be overcharged or overdischarged, or when the deep sleep mode described later is entered. The relay 35 is a latch type and is opened and closed by the management unit 31”; [0042]; i.e., while monitoring the battery (the first mode), if there is a concern that the battery might be overcharged, the charging current of the battery is interrupted and suppress the overcharge of the battery. The battery monitoring is switching from a first mode to the second mode (the sleep mode).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukushima into Shimane. This combination would provide improvement in properly managing the power storage element.

	As to claim 4, the combination of Shimane and Fukushima teaches the claimed limitations as discussed in Claim 1.
	Shimane does not explicitly teach “wherein: the decision unit is configured to further decide whether or not the battery is in a second state based on the physical quantity acquired by the acquisition unit; and the controller is configured to, in a case where a predetermined time elapses after switching from the first mode to the second mode or in a case where the decision unit decides that the battery is in the second state in the second mode, perform switching from the second mode to the first mode”.
	Fukushima teaches “wherein: the decision unit is configured to further decide whether or not the battery is in a second state based on the physical quantity acquired by the acquisition unit ([0047]; [0049]; [0052]); and the controller is configured to, in a case where a predetermined time elapses after switching from the first mode to the second mode or in a case where the decision unit decides that the battery is in the second state in the second mode, perform switching from the second mode to the first mode ([0037]; [0043] teaches “The management unit 31 estimates the charge state (SOC: State Of Charge) of the battery cell 21, and if overcharge or overdischarge is predicted, the relay 35 is opened to protect the battery cell 21 from overcharge or overdischarge”; [0052]; [0058] and [0059] disclose time elapses after switching from the normal mode (“first mode”) to the sleep mode (“second mode”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukushima into Shimane. This combination would provide improvement in properly managing the power storage element.

	As to claim 5, the combination of Shimane and Fukushima teaches the claimed limitations as discussed in Claim 4.
	Shimane does not explicitly teach “wherein the second state is a state in which a current that flows into the battery is equal to or greater than a fourth threshold value”.
	Fukushima teaches “wherein the second state is a state in which a current that flows into the battery is equal to or greater than a fourth threshold value ([0037]; [0061] teaches “since SOC is estimated from the integrated value of current values, the current value measured at a certain time point is proportional to the amount of change in SOC per unit time at that time point (hereinafter referred to as SOC change amount). Therefore, when the management unit 31 measures a current value equal to or higher than a predetermined current value (an example of the first reference value) during the sleep mode (an example of the second predetermined condition), the SOC becomes large in a short time”; i.e., while charging the battery with the external charger (the second state), the current value changes is proportional to the amount of change in the SOC. The measured current value is equal to or higher than a predetermined current value which can be assigned as a fourth threshold value because a threshold element such as first or fourth threshold is arbitrary, and therefore, one of ordinary skill in the art has ability to assign a threshold as needed).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukushima into Shimane. This combination would provide improvement in properly managing the power storage element.

	As to claim 6, the combination of Shimane and Fukushima teaches the claimed limitations as discussed in Claim 1.
	Shimane does not explicitly teach “wherein the second mode is a mode in which power consumption of the battery monitoring device is smaller than power consumption of the battery monitoring device in the first mode”.
	Fukushima teaches “wherein the second mode is a mode in which power consumption of the battery monitoring device is smaller than power consumption of the battery monitoring device in the first mode ([0049] teaches “The sleep mode is a mode in which the voltage drop of the battery cell 21 is suppressed by lowering the clock frequency of the BMS 30 than the normal mode. Since the clock frequency of the BMS 30 is low in the sleep mode, the cycle for measuring the current value is longer than that in the normal mode (for example, a cycle of several tens of seconds). Therefore, the power consumption of the battery cell 21 by the BMS 30 is suppressed. In other words, the voltage drop of the battery cell 21 is suppressed”; [0052]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukushima into Shimane. This combination would provide improvement in properly managing the power storage element.

	As to claim 7, Shimane teaches “A battery monitoring method executed by a computer of a battery monitoring device that monitors a battery (Col. 4, Lines 29-30; Col. 10, Lines 8-10), the battery monitoring method comprising: a step of acquiring a physical quantity indicating a state of the battery (Col. 1, Lines 32-52 discloses detection of current, temperature, and voltage by ECU; Col. 17, Lines 51-52 discloses the detection of the deterioration of battery; Col. 10. Lines 7-10; Col. 10, Line 67 to Col. 11, Line 1-4; i.e., a physical quantity indicating a state of the battery can be acquired by the ECU with the aid of battery condition detecting units); a step of deciding whether or not the battery is in a first state based on the physical quantity acquired in the acquisition step (Figures 5 & 7; Col. 8, Lines 17-21 discloses whether the battery is in normal state or the overcharge state, and when the output signal Sa is at the high level Hi, the battery cell 190 is judged to be in the overcharge state”; Col. 9, Lines 13-16; Col. 10. Lines 7-10; Col. 11, Line 45-46 discloses the diagnosis result of data is judged by the ECU; Col. 12, Line 25-49 discloses the ECU judges whether or not the battery condition detection result data represent the normal state or  overcharge state or overdischarge state; i.e., the managing ECU decides whether or not the battery is in a first state or overcharged state); and a step of controlling transition between a first mode in which the decision by the decision step is performed (Col. 4, Lines 18-30; Col. 6, Lines 9-20; Col. 8, Lines 20-21 discloses overcharge state of the battery; Figure 1 and Col. 14, Lines 17-20 disclose the battery set is connected to the charger 32; i.e., the CPU controls the switching of a relay provided between the battery and a predetermined device connected to the battery. The comparator detects the overcharge of the battery (first mode)), and a step of, in a case where decision is made in the decision step that the battery is in the first state in the first mode (Col. 8, Lines 20-21 teaches “When the output signal Sa is at the high level Hi, the battery cell 190 is judged to be in the overcharge state”; i.e., while monitoring the state of the battery (the first state), the battery cell 190 is judged to be in the overcharge state (the first mode)).”
	Shimane does not explicitly teach “a second mode in which the decision by the decision step is not performed as a control mode of the battery; and prohibiting transition from the first mode to the second mode.
	Fukushima teaches “a second mode in which the decision by the decision step is not performed as a control mode of the battery, and the battery is in the first state in the first mode ([0049]; [0052] teaches “when the engine of the vehicle 2 is stopped (an example of the first predetermined condition), the management unit 31 puts the BMS 30 into sleep mode in order to suppress the power consumption by the BMS 30”; i.e., when the vehicle is stopped the management unit puts the BMS into sleep mode (second mode) and does not shift it to normal mode (not performed as a control mode of the battery)); and the battery is in the first state in the first mode, prohibiting transition from the first mode to the second mode ([0041] teaches “The relay 35 is for interrupting the current path 36 when the battery cell 21 is foreseen to be
overcharged or overdischarged, or when the deep sleep mode described later is entered. The relay 35 is a latch type and is opened and closed by the management unit 31”; [0042] teaches “The management unit 31 estimates the charge state (SOC: State Of Charge) of the battery cell 21, and if overcharge or overdischarge is predicted, the relay 35 is opened to protect the battery cell 21 from overcharge or overdischarge”; i.e., while monitoring the battery (the first mode), if there is a concern that the battery might be overcharged (the first state in the first mode), the charging current of the battery is interrupted and suppressed the overcharge of the battery. Since there is a concern that the battery might be overcharged, the battery monitoring is in a normal mode and would not transition into a sleep mode (the second mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukushima into Shimane. This combination would provide improvement in properly managing the power storage element.

	As to claim 8, Shimane teaches “A battery monitoring program causing a computer of a battery monitoring device that monitors a battery to execute a step of acquiring a physical quantity indicating a state of the battery (Col. 1, Lines 32-52 discloses detection of current, temperature, and voltage by ECU; Col. 17, Lines 51-52 discloses the detection of the deterioration of battery; Col. 10. Lines 7-10; Col. 10, Line 67 to Col. 11, Line 1-4; i.e., a physical quantity indicating a state of the battery can be acquired by the ECU with the aid of battery condition detecting units); a step of deciding whether or not the battery is in a first state based on the physical quantity acquired in the acquisition step (Figures 5 & 7; Col. 8, Lines 17-21 discloses whether the battery is in normal state or the overcharge state, and when the output signal Sa is at the high level Hi, the battery cell 190 is judged to be in the overcharge state”; Col. 9, Lines 13-16; Col. 10. Lines 7-10; Col. 11, Line 45-46 discloses the diagnosis result of data is judged by the ECU; Col. 12, Line 25-49 discloses the ECU judges whether or not the battery condition detection result data represent the normal state or  overcharge state or overdischarge state; i.e., the managing ECU decides whether or not the battery is in a first state or overcharged state); a step of controlling transition between a first mode in which the decision by the decision step is performed (Col. 4, Lines 18-30; Col. 6, Lines 9-20; Col. 8, Lines 20-21 discloses overcharge state of the battery; Figure 1 and Col. 14, Lines 17-20 disclose the battery set is connected to the charger 32; i.e., the CPU controls the switching of a relay provided between the battery and a predetermined device connected to the battery. The comparator detects the overcharge of the battery (first mode), and the second mode in which the decision is not performed as a control mode of the battery), and a step of, in a case where decision is made in the decision step that the battery is in the first state in the first mode (Col. 8, Lines 20-21 teaches “When the output signal Sa is at the high level Hi, the battery cell 190 is judged to be in the overcharge state”; i.e., while monitoring the state of the battery (the first state), the battery cell 190 is judged to be in the overcharge state (the first mode)).”
	Shimane does not explicitly teach “second mode in which the decision by the decision step is not performed as a control mode of the battery; and prohibiting transition from the first mode to the second mode.
	Fukushima teaches “a second mode in which the decision by the decision step is not performed as a control mode of the battery, and the battery is in the first state in the first mode ([0049]; [0052] teaches “when the engine of the vehicle 2 is stopped (an example of the first predetermined condition), the management unit 31 puts the BMS 30 into sleep mode in order to suppress the power consumption by the BMS 30”; i.e., when the vehicle is stopped, the management unit puts the BMS into sleep mode (second mode) and does not shift it to normal mode (not performed as a control mode of the battery)); and in a case where decision is made in the decision step that the battery is in the first state in the first mode, prohibiting transition from the first mode to the second mode ([0041] teaches “The relay 35 is for interrupting the current path 36 when the battery cell 21 is foreseen to be overcharged or overdischarged, or when the deep sleep mode described later is entered. The relay 35 is a latch type and is opened and closed by the management unit 31”; [0042] teaches “The management unit 31 estimates the charge state (SOC: State Of Charge) of the battery cell 21, and if overcharge or overdischarge is predicted, the relay 35 is opened to protect the battery cell 21 from overcharge or overdischarge”; i.e., while monitoring the battery (the first mode), if there is a concern that the battery might be overcharged (the first state in the first mode), the charging current of the battery is interrupted and suppressed the overcharge of the battery. Since there is a concern that  that the battery might be overcharged, the battery monitoring is in a normal mode and would not transition into a sleep mode (the second mode).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fukushima into Shimane. This combination would provide improvement in properly managing the power storage element.

	As to claim 9, the combination of Shimane and Fukushima teaches the claimed limitations as discussed in Claim 1.
	Shimane teaches “A vehicle comprising the battery monitoring device according to claim 1 (Col. 1, Lines 8-16).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Kawauchi US 20160336626” teaches “A monitoring device for a secondary battery includes: a detection part that detects a use state of the secondary battery; and a switching part, wherein the switching part switches a protection condition applied to the secondary battery in accordance with the user state of the secondary battery”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863